      Case 1:20-cv-02795-PGG-GWG Document 29 Filed 03/02/21 Page 1 of 2
                                      U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York
                                                     86 Chambers Street
                                                     New York, New York 10007

                                                      March 1, 2021

Hon. Gabriel W. Gorenstein
United States Magistrate Judge
United States District Court
40 Foley Square
New York, New York 10007

   Re:     Schulte v. BOP, 20 Civ. 2795 (PGG) (GWG)

Dear Judge Gorenstein:

        I write respectfully on behalf of the federal defendant (“the Government”) in response to
the Court’s order dated February 4, 2021, directing the Government to address Plaintiff’s
assertion that he is not receiving his legal mail or receiving his legal mail with significant delay
while detained at the Metropolitan Correctional Facility. The BOP has reviewed its records, and
it believes that it has timely delivered Plaintiff’s legal mail to him.

        Plaintiff is a high risk status inmate and currently housed in the Special Housing Unit
(SHU) at the Metropolitan Correctional Center, New York (“MCC New York”). BOP maintains
a record of all incoming mail that comes into the facility. BOP records reflect that during the last
six months, it received mail for Plaintiff from the “Office of the Clerk” on September 14, 2020,
September 30, 2020, October 8, 2020, December 2, 2020, December 10, 2020, and January 29,
2021, and from the “Court of the U.S.” on October 13, 2020. In addition, BOP’s records also
indicate that the facility received mail for Plaintiff from the United States Attorney’s Office on
August 3, 2020 and November 2, 2020. The BOP does not maintain logs of the delivery of mail
from the United States Attorney’s Office or the courts. The BOP has further informed me that it
is not holding any of Plaintiff’s mail. BOP maintains that all mail has been delivered to Plaintiff.

        Plaintiff also alleges a delay in the delivery of this mail. The BOP has explained that if
there is delay of a few days in delivering Plaintiff’s mail, it would be because of the additional
screening administered by the Special Investigative Supervisor (SIS) office due to Plaintiff’s
high-risk status. The SIS office is responsible for reading all outgoing and incoming mail of
inmates on the mail monitoring list. Plaintiff is on the mail monitoring list and SIS office
monitors all of Plaintiff’s mail and correspondence. See 28 C.F.R. § 540.14a (2002). Once the
SIS gives their approval, the mail gets delivered to Plaintiff.

       We thank the Court for its consideration of this request.
      Case 1:20-cv-02795-PGG-GWG Document 29 Filed 03/02/21 Page 2 of 2




                                          Respectfully submitted,

                                          AUDREY STRAUSS
                                          United States Attorney
                                          Southern District of New York

                                     By: __/s/_____________________
                                         KIRTI V. REDDY
                                         Assistant United States Attorney
                                         Telephone: (212) 637-2751
                                         Facsimile: (212) 637-2786
                                         E-mail: kirti.reddy@usdoj.gov


cc:    (via first class mail)
       Joshua Schulte
       No. 79471-054
       MCC New York
       150 Park Row
       NY, NY 1007
